Citation Nr: 0433655	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  02-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include 
schizophrenia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1981 and from November 1981 to July 1983.  His 
Department of Defense (DD) Form 214 for his second period of 
active service shows that the narrative reason for separation 
was alcohol abuse rehabilitation failure.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 2001 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On June 15, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and developed all 
other evidence necessary for an equitable disposition of the 
claims decided herein.

2.  There is credible supporting evidence that the claimed 
in-service stressor of a sexual assault occurred.

3.  There is medical evidence of a diagnosis of PTSD linked 
to a verified stressor.

4.  The veteran's alcoholism is of willful misconduct origin.

5.  Schizophrenia and depression were not present in service, 
and schizophrenia was not manifested within one year of the 
veteran's separation from service.

6.  There is no competent medical evidence relating 
schizophrenia or depression to the veteran's active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

2.  Service connection for alcoholism is not warranted.  38 
U.S.C.A. §§ 105, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(a), (d) (2004).

3.  An acquired psychiatric disorder other than PTSD, to 
include schizophrenia and depression, was not incurred in or 
aggravated by service, and schizophrenia may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A July 2001 VCAA notice letter informed the veteran of the 
elements of a successful service connection claim, advised 
him of the evidence which he should identify or submit to 
support his claims, advised him of the evidence VA would 
attempt to obtain on his behalf, and provided him with 
contact information if he had questions or needed assistance.  
The RO's letter notified the veteran that it was his 
responsibility to see that non-Federal records were received 
by VA.  A statement of the case furnished to the veteran in 
September 2002 set forth the laws and regulations pertaining 
to service connection and informed him of the reasons and 
bases for the denial of his claims.  Supplemental statements 
of the case furnished to the veteran in April 2003 and July 
2003 informed him of the reasons and bases for the continued 
denial of his claims.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statements of the case satisfied the 
first three elements of notice discussed in Pelegrini.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his ultimate responsibility to support his claims 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error, particularly 
where the veteran was requested to submit medical evidence 
linking current disabilities to his active service.  The 
Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by 
VA.  In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the instant 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
voluminous post-service VA and private treatment records, 
which include multiple psychiatric evaluations of the 
veteran.  The veteran and his representative have not 
identified any additional evidence relevant to the appeal.  
Therefore, the Board finds that the case is ready for 
appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

A psychosis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).  With regard to the 
third PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2004). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

There are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  See 
Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal 
assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 

VA will not deny a post- traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (now 
codified at 38 C.F.R. § 3.304(f)(3) (2004)).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, not 
the result of his or her abuse of alcohol or drugs.  38 
C.F.R. § 3.301(a), (d) (2004).  See also VAOPGCPREC 7-99 
(1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).  See also 38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. §§ 3.1(m) (2004).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

III. Factual Background and Analysis

A. PTSD

The veteran has claimed that he has PTSD related to several 
stressors that he experienced in service.  It is undisputed 
that the veteran did not engage in combat in service, so 
credible supporting evidence of a stressor is required for 
service connection for PTSD.  38 C.F.R. § 3.304 (f) (2004).

First, the veteran has stated that, in October 1980, in 
Jacksonville, North Carolina, near Camp Lejeune, where he was 
stationed, he was assaulted by other men as he was returning 
to the base.  Although the veteran's service medical records 
show that he was treated at a service department hospital in 
October 1980 for a fracture of the right zygomatico-maxillary 
complex, the record does not contain any evidence supporting 
the veteran's assertion that his injury was the result of an 
assault.  The Board, therefore, finds that there is no 
credible supporting evidence of this stressor.

Second, the veteran has stated that, while he was stationed 
in Japan, he learned that a United States helicopter had 
crashed and a naval corpsman had died in the crash.  The 
veteran alleges that he saw the body of the corpsman in a 
freezer at the base where he was stationed.  The record does 
not contain any evidence supporting the veteran's statement 
in this regard.  The veteran has not provided the name of the 
corpsman, and so no attempt can be made to verify the 
incident from official records.  The Board finds that there 
is no credible supporting evidence of the second claimed in-
service stressor.  

Third, the veteran has stated that, in March 1982, while he 
was stationed in Japan, when he was returning to his 
barracks, two men assaulted him and the assault was sexual.  
The veteran's service medical records and service personnel 
records do not refer to this incident, and the veteran 
testified at the hearing in June 2004 that in service he did 
not report the sexual assault to anyone.  Because the veteran 
has alleged that he was subjected to a personal assault 
during active service, the provisions of 38 C.F.R. 
§ 3.304(f)(3) apply.  

In a statement received in April 2003, the veteran stated 
that after the sexual assault in service he self-medicated 
himself with alcohol and, when steps were taken to reduce him 
in rank, he began to have nightmares.  The record contains an 
official memorandum dated in April 1982, which states that 
the veteran completed a Navy Alcohol Safety Action Program.  
The Board finds that this record shows, at a minimum, that 
the veteran's command felt at that time that he would benefit 
from an alcohol education program.  

The veteran's service medical records reveal that, in July 
1982, he was ordered to undergo a competence for duty 
evaluation after he did not stand for duty and was discovered 
to have a strong odor of alcohol on his breath.  A blood 
alcohol test resulted in a reading of 0.22.  The veteran had 
to be restrained during the drawing of his blood.  The 
diagnoses were alcohol abuse, rule out drug usage, and 
incompetent for duty.  

The veteran has alleged that his documented substance abuse 
following the sexual assault in March 1982 and his subsequent 
reduction in rank and general discharge corroborate his 
account of the stressor incident.  The Board notes, however, 
that the veteran has reported to VA and private physicians 
that he began to consume alcohol in childhood and a 
psychiatrist who evaluated the veteran in February 2001 in 
connection with his claim for Social Security disability 
benefits found that he had suffered from alcoholism since age 
13 years.  

In lay statements submitted to support the veteran's claim, 
two of his sisters stated that when he returned from military 
service he had changed and that he indicated that he had been 
hurt in service.  However, the veteran's sisters did not 
stated that he told them he was sexually assaulted during 
service.

There is positive evidence and negative evidence of record on 
the issue of whether the stressor of being sexually assaulted 
occurred in March 1982 as described by the veteran.  The 
veteran's official records and his sisters' statements do not 
conclusively show the occurrence of the claimed in-service 
stressor but do make the veteran's account of the stressor 
more plausible.  The veteran's history of alcohol abuse prior 
to service tends to show that the claimed stressor did not 
precipitate his alcohol problem but does not rebut his 
assertion that he drank to excess after the alleged sexual 
assault occurred.  In sum, there is a balance of positive and 
negative evidence on the issue of whether the veteran's 
account of the sexual assault stressor has been corroborated 
by credible evidence.  Resolving the doubt on the issue in 
the veteran's favor, the Board finds that there is credible 
supporting evidence in the veteran's case that the stressor 
of being sexually assaulted occurred in March 1982 during his 
active service.  See 38 U.S.C.A. § 5107(b) (West 2002).

The veteran was evaluated by a VA psychiatrist in September 
2002.  The veteran reported that in service in 1982 he was 
robbed at gunpoint by two men who tried to force him to 
engage in oral sex with one of them.  The examining physician 
diagnosed PTSD, non-combat related, and linked the veteran's 
PTSD to the March 1982 sexual assault.

The veteran has also stated that when he was a child he was 
sexually assaulted by another boy.  In May 2003, the 
veteran's treating psychiatrist at a VA day treatment program 
stated an opinion that the veteran's childhood PTSD was 
aggravated by the sexual assault in service in March 1982.

Thus, there is medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Therefore, the 
requirements for service connection for PTSD are met, and 
entitlement to that benefit is established.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

B. Alcoholism

The post-service medical evidence is replete with diagnoses 
of longstanding alcoholism.  As there is no indication in the 
record that the veteran's disability related to alcoholism is 
of other than willful misconduct origin, there is no basis to 
allow service connection for alcoholism.  38 C.F.R. § 
3.301(a), (d) (2004).

C. Schizophrenia and Depression

The veteran's service medical records do not show any 
findings or diagnoses of schizophrenia or depression.  A 
psychosis, including schizophrenia, within one year of the 
veteran's separation from service has not been shown by any 
medical evidence.  There are current diagnoses of 
schizophrenia and depression, but there is no competent 
medical evidence relating such disorders to the veteran's 
service.  There is thus no basis on which to allow service 
connection for schizophrenia or depression.  38 U.S.C.A. 
§§ 1112, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2004).  As the preponderance of the evidence is against the 
veteran's claims for service connection for alcoholism, 
schizophrenia and depression, the benefit of the doubt 
doctrine does not apply on those issues.  38 U.S.C.A. 
§ 5107(b) (West 2002). 







ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for alcoholism is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include schizophrenia and 
depression, is denied.



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



